                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

 UNITED STATES OF AMERICA

 VS.                                                                             CASE NO. 6:21-mj-1274-TBS

 BRIAN SUMMERSON


                                                                                              AUSA: John Gardella

                                                             Defense Attorney: Karla Reyes, Federal Public Defender

JUDGE:                DANIEL C. IRICK                         DATE AND TIME:                         April 1, 2021
                      United States Magistrate Judge                                               11:05-11:36AM
                                                                                                        31 minutes
Courtroom:            5C                                      TOTAL TIME:

DEPUTY CLERK:         N. Rodriguez                            REPORTER:                                    Digital
                                                                                       Orlando_Digital_Transcripts
                                                                                              @flmd.uscourts.gov
INTERPRETER:          None                                    PRETRIAL/PROB:                      Sonya Williams


                                              CLERK’S MINUTES
                                          DETENTION HEARING CONT'D

 Case called, appearances made, procedural setting by the Court.
 Detention hearing continued.
 Court addresses issues concerning the offense and clarifies that the detention hearing is required by 18 U.S.C.
 3142(f)(1)(B).
 Court places its decision on the record.
 Court sets conditions of release.
 Defendant is released with conditions as set forth in the Order Setting Conditions of Release; Order to enter.
 Court adjourned.




                                                  Page 1 of 1
